As filed with the Securities and Exchange Commission onApril 7, 2010 1933 Act Registration No. 033-70742 1940 Act Registration No. 811-08090 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / / POST-EFFECTIVE AMENDMENT NO.79 /X/ And REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 / / AMENDMENT NO.81 /X/ Lincoln Variable Insurance Products Trust (Exact Name of Registrant as Specified in Charter) LVIP BlackRock Inflation Protected Fund LVIP Delaware Diversified Floating Rate Fund LVIP J.P. Morgan High Yield Fund 1300 South Clinton Street Fort Wayne, Indiana (Address of Principal Executive Offices) Registrant's Telephone Number, Including Area Code: (260) 455-2000 Charles A. Brawley, III, Esquire The Lincoln National Life Insurance Company 1300 South Clinton Street Post Office Box Fort Wayne, IN (Name and Address of Agent for Service) Copies of all communications to: Robert A.
